Citation Nr: 1121292	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for meniscectomy of the left knee with postoperative residuals, exostosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for degenerative joint disease of the lumbar spine (claimed as a back condition secondary to a service-connected left knee disability) and continued a 10 percent disability rating for meniscectomy of the left knee with postoperative residuals, exostosis.  

In November 2009, the Board denied entitlement to service connection for degenerative joint disease of the lumbar spine, and remanded the issue of entitlement to a disability rating in excess of 10 percent for meniscectomy of the left knee with postoperative residuals, exostosis, for additional development.  This issue is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

Pursuant to the Board's November 2009 VA remand, the AOJ obtained recent medical records showing treatment for the Veteran's medical conditions and provided the Veteran with a VA examination to determine the current nature and severity of his service-connected left knee disability.  VA medical records were obtained showing treatment through May 2008.  The Veteran was provided with the required examination in November 2010.  During the course of the examination, the Veteran indicated that, during the previous year, his right knee had given out and he had fallen on his left knee and had sustained a fracture to the left knee area.  He had surgery following the fall and underwent three months of rehabilitation from July to August, apparently in 2009.  The examiner noted that an October 2010 x-ray revealed side plate and screws in the proximal tibial area with no evidence of loosening of the hardware, and marked compression on both the lateral tibial plateau and irregularity of the articular surfaces.  There are no medical records in the claims file which reflect this surgery or subsequent treatment.  In addition, at his November 2010 examination, the Veteran indicated that he was referred to orthopedics, was scheduled for an appointment there in January 2011.  As such, the Board finds that, in order to properly fulfill the duty to assist, these records should be obtained and associated with the Veteran's claims file.  

In the November 2010 examination report, the VA examiner noted the Veteran's fall and subsequent surgery and found that the Veteran's disability picture for his left knee was moderate to severe, which reflects an increase in severity since his previous VA examination in February 2006.  However, the examiner did not comment on whether this increase in severity was due to his service-connected meniscectomy of the left knee with postoperative residuals, exostosis, or if it was due to the injuries sustained in his fall as a result of his nonservice-connected right knee.  As such, after the above records are obtained, the Veteran should be afforded another VA examination to determine the current nature and severity of his service-connected left knee disability.  The examiner should comment on the symptomatology of his left knee, and determine, to the extent possible, which of the symptoms are due to his service-connected disability and which are due to the fall as a result of his non-service-connected right knee.  The examination report should also include an evaluation of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  Accordingly, consideration should be given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated him for his service-connected left knee disability.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  In particular, the AOJ must obtain the medical records showing treatment throughout 2009 to the present, reflecting his fall and injury to his left knee area and subsequent treatment, and his January 2011 treatment by the VA orthopedic department.  If records are unavailable, please have the provider so indicate.  

2.  Following the above development, the AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected left knee disability.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The orthopedic examiner is to assess the nature and severity of the Veteran's meniscectomy of the left knee with postoperative residuals, exostosis in accordance with the latest AMIE worksheet for rating disabilities of the knee.  The examiner should indicate any recurrent subluxation and instability in the Veteran's left knee, and the extent and severity of it (e.g., slight, moderate, or severe).   

The examiner should also note whether there is any limitation of motion of the left knee, and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  Finally, the examiner should determine, to the extent possible, which of the Veteran's left knee symptoms are due to his service-connected meniscectomy of the left knee with postoperative residuals, exostosis and which are due to the fall as a result of his nonservice-connected right knee.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claim, taking into account the holdings in DeLuca, supra and Hart, supra.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


